AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                           Middle District of Alabama

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                   v.                                                               (wo)
                JARVIS TERRELL CRAYTON                                              Case Nurnber: 2:17cr496-WKW-01

                                                                                    USM Number: 17388-002

                                                                                     Cecilia Vaca
                                                                                    Defendant's Attorney
THE DEFENDANT:
   pleaded guilty to count(s)           1 and 2 of the Indictment on 7/31/2018

0pleaded nolo contendere to count(s)
 which was accepted by the court.
0 was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended             Count

 21§841(a)(1)                       Possession with Intent to Distribute a Controlled Substance               11/25/2016                 1

 18§924(c)(1)(A)                    Possession of a Firearm in Relation to a Controlled                       11/25/2016                2

                                    Substance Offense

       The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is irnposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
   Count(s)      3                                          is    I]are dismissed on the rnotion of thc United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or rnailing address until all fines,restitution, costs, and special assessments imposed by thisjudgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         11/16/2018
                                                                         Date ofImposition ofJudgment



                                                                         /s/ W. Keith Watkins
                                                                         Signature ofJudge




                                                                         W. KEITH WATKINS, Chief United States District Judge
                                                                        Name and Title ofJudge



                                                                         12/7/2018
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                    Judgment — Page     2   of   7
 DEFENDANT: JARVIS TERRELL CRAYTON
 CASE NUMBER: 2:17cr496-WKW-01

                                                           IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:
  Sixty (60) months and one (1)day. This term consists of 1 day as to Count 1 and 60 months on Count 2, to be served
  consecutively.



       ❑ The court makes the following recommendations to the Bureau ofPrisons:




      • The defendant is remanded to the custody of the United States Marshal.

       ❑ The defendant shall surrender to the United States Marshal for this district:

           ❑ at                                  ❑ a.m.       ❑ p.m.       on

           ❑ as notified by the United States Marshal.

       ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:

           ❑ before 2 p.m. on

           ❑ as notified by the United States Marshal.

           ❑ as notified by the Probation or Pretrial Services Office.



                                                                 RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                        to

 at                                                , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                         By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3 _ of
DEFENDANT: JARVIS TERRELL CRAYTON
CASE NUMBER: 2:17cr496-WKW-01
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 Three Years. This term consists of three years on each count, to be served concurrently.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfiilly possess a controlled substance.
3.   You must refrain frorn any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     irnprisonrnent and at least two periodic drug tests thereafter, as deterrnined by the court.
             ❑ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check tfapplicable)
4.    ❑ You must rnake restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check ifapplicable)
5.    g You must cooperate in the collection of DNA as directed by the probation officer. (check fapplicable)
6.    ❑ You must cornply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, el seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    ❑ You must participate in an approved program for domestic violence. (check ifapplicable)




You rnust cornply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                                 Judgment —Page                of
DEFENDANT: JARVIS TERRELL CRAYTON
CASE NUMBER: 2:17cr496-WKW-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       relcasc frorn imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frarne.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you rnust report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pemiission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becorning aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must perrnit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You rnust work full time (at least 30 hours per week) at a lawful type of ernployment, unless the probation officer excuses you from
       doing so. If you do not have full-tirne employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not cornrnunicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly cornrnunicate or interact with that person without first aetting the pennission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tascrs).
1 l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), thc probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
 AO 245B(Rev. 02/1.0 Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                           Judgment   Page   5   of
DEFENDANT: JARVIS TERRELL CRAYTON
CASE NUMBER: 2:17cr496-WKW-01

                                       SPECIAL CONDITIONS OF SUPERVISION
1) The defendant shall participate in a program approved by the United States Probation Office for substance abuse,
which will include testing to determine whether the defendant has reverted to the use of drugs. The defendant shall
contribute to the cost of any treatment based on ability to pay and the availability of third-party payments.

2) The defendant shall submit to a search of his person, residence, office and vehicle pursuant to the search policy of this
court.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                   Judgment — Page     6       of        7
 DEFENDANT: JARVIS TERRELL CRAYTON
 CASE NUMBER: 2:17cr496-WKW-01
                                              CRIMINAL MONETARY PENALTIES

      The defendant rnust pay the total crirninal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                  JVTA Assessment*              Fine                      Restitution
TOTALS             $ 200.00                    $ 0.00                        $ 0.00                    $ 0.00



 I=1 The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case(A0 245C) will be entered
     after such determination.

 I=1 The defendant rnust make restitution (including comrnunity restitution) to the following payees in the arnount listed below.

      If the defendant makes a partial payrnent, each payee shall receive an approximately proportioned payrnent, unless spccificd otherwisc in
      the priority order or percentage payment column bclow. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                     Total Loss**           Restitution Ordered           Prioritv or Percentaue




TOTALS                                                        0.00                                0.00


 ❑    Rcstitution amount ordered pursuant to plea agreement

El    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before thc
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36I2(g).

 ❑     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑ the interest requirement is waived for the           ❑ fine    ❑ restitution.

       n   the interest requirement for the       CI   fine    0 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Schedule ofPayments

                                                                                                            Judgment — Page       7     of           7
DEFENDANT: JARVIS TERRELL CRAYTON
CASE NUMBER: 2:17cr496-WKW-01


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total crirninal monetary penalties is due as follows:

A     gl   Lump sum payment of$         200.00                 due immediately, balance due

           E     not later than                                    , or
           E     in accordance with    E C, E          D,     E     E, or     E    F below; or

B    E     Payrnent to begin immediately(may be combined with               E C,        111 D, or    1=1 F below); or

C     ❑    Payrnent in equal                      (e.g., weekly, monthly, quarterly) installments of S                            over a period of
                         (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this juthment; or

D    0 Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                     (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release frorn imprisonment to a
       term of supervision; or

E    I=1   Payrnent during the term of supervised release will cornmence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that tirne; or

F          Special instructions regarding the payment of crirninal rnonetary penalties:

           All criminal monetary payments are to be made to the Clerk, United States District Court, Middle District of
           Alabama, One Church St., Montgomery, Alabama 36104




Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonrnent, payment ofcriminal monetary penalties is due during
the period of imprisonrnent. A11 criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inrnatc
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any crirninal rnonetary penalties itnposed.




O    Joint and Several

     Defendant and Co-Defendant Names and Case Nurnbers (including defendant number), Total Amount, Joint and Several Arnount,
     and corresponding payee, if appropriate.




E    The defendant shall pay the cost of prosecution.

O    The defendant shall pay the following eourt cost(s):

A    The defendant shall forfeit the defendant's interest in the following property to the United States:
      42 rounds of 9mm ammunition; 27 rounds of .223 caliber ammunition and 15 rounds of 9mm ammunition


Payments shall be applied in the following order:(1) assessment,(2)restitution principal,(3)restitution interest,(4)fine principal,(5) tine
interest,(6) community restitution,(7)JVTA assessrnent,(8) penalties, and (9) costs, including cost of prosecution and court costs.
